[Cite as State ex rel. Clinton v. MetroHealth Sys., 2017-Ohio-2855.]



                 Court of Appeals of Ohio
                                EIGHTH APPELLATE DISTRICT
                                   COUNTY OF CUYAHOGA


                               JOURNAL ENTRY AND OPINION
                                       No. 104685




          STATE OF OHIO EX REL., KAREN CLINTON
                                                             DEFENDANT-APPELLANT

                                                      vs.

                             METROHEALTH SYSTEM
                                                             PLAINTIFF-APPELLEE




                                             JUDGMENT:
                                              AFFIRMED


                                      Civil Appeal from the
                             Cuyahoga County Court of Common Pleas
                                    Case No. CV-10-733691

        BEFORE: Laster Mays, J., Boyle, P.J., and Celebrezze, J.

        RELEASED AND JOURNALIZED: May 18, 2017
                               -i-
FOR APPELLANT

Karen Clinton, pro se
2045 Glenwood Drive
Twinsburg, Ohio 44087


ATTORNEYS FOR APPELLEE

Michael C. O’Malley
Cuyahoga County Prosecutor

By: Charles E. Hannan
Assistant County Prosecutor
Justice Center, 8th Floor
1200 Ontario Street
Cleveland, Ohio 44113
ANITA LASTER MAYS, J.:

       {¶1} Defendant-appellant, Karen Clinton (“Clinton”), appeals the trial court’s

denial of her motion for relief from judgment.     We affirm.

       {¶2} Clinton assigns eight assignments of error for our review; however, only the

first assignment of error concerns the trial court’s denial of her motion.     The remaining

seven are not related to the trial court’s denial of Clinton’s motion, but rather concern

prior decisions this court has rendered on Clinton’s prior cases including Clinton v.

MetroHealth Sys., 8th Dist. Cuyahoga No. 86886, 2006-Ohio-3582 (“Clinton I”) and

State ex rel. Clinton v. MetroHealth Sys., 8th Dist. Cuyahoga No. 100590,

2014-Ohio-4469 (“Clinton II”).        The Ohio Supreme Court refused to reconsider its

decision not to take jurisdiction of Clinton’s appeal. This court denied reconsideration

in both cases.

       {¶3} As a result of the denials, Clinton has filed this appeal. She states, “since

the Ohio Supreme Court refused to hear the merits of my appeal, this motion was the only

alternative procedural device to bring the errors back before this court to correct its prior

erroneous decision in Clinton I and II.”        We will only consider and review the first

assignment of error because the other seven are merely Clinton’s way of attempting to get

this court to review our decisions in past cases we have already previously declined to

reconsider.

       I.        The trial court erred when it denied Relator’s 60(B) motion for relief
             from judgment by relying upon this Court of Appeals judgment
             issued on 10-8-14 in Cuyahoga C.P. No. CA-13-100590 that had
             adjudicating the various errors of law and fact raised in the 60(B)
             notion which highlighted this Court of Appeals erroneous
             conclusions of law and fact. Furthermore, the trial court erred in
             granting summary judgment to MetroHealth System in the first
             place, when evidence showed that MetroHealth wrongfully delayed
             production of, withheld, and destroyed public records. And finally
             this Court of Appeals further erred in permitting the trial court to
             grant summary judgment for the various record requests to
             MetroHealth System as too many questions of fact existed to
             determine the case by that method as we stated in our own motion
             for partial summary judgment filed in the 2014 appeal to this court.

I.    Relief from Judgment

      A.     Summary Judgment

      {¶4} “This court reviews the trial court’s decision granting or denying a motion

for relief from judgment for an abuse of discretion. Strack v. Pelton, 70 Ohio St.3d 172,

174, 637 N.E.2d 914 (1994).”     Morana v. Foley, 2015-Ohio-5254, 54 N.E.3d 749, ¶ 5

(8th Dist.). “An abuse of discretion is connoted by a decision that is unreasonable,

arbitrary or unconscionable.” Blakemore v. Blakemore, 5 Ohio St.3d 217, 219, 450

N.E.2d 1140 (1983).

      B.     Law and Analysis

      {¶5} In Clinton’s first assignment of error she argues that the trial court erred

when it relied on our decision in Clinton II to deny her Civ.R. 60(B) motion.

      Generally, Civ.R. 60(B) requires that the satisfaction of three elements are
      necessary for the vacation of a final judgment. GTE Automatic Elec. v.
      ARC Industries, Inc., 47 Ohio St.2d 146, 351 N.E.2d 113 (1976), paragraph
      two of the syllabus. Movants must show they have a meritorious claim or
      defense, they satisfy one of the grounds stated in Civ.R. 60(B)(1) through
      (5), and the motion was made within a reasonable time. Id.
Foley at ¶ 4.

       {¶6} Civ.R. 60(B) states,

       [O]n motion and upon such terms as are just, the court may relieve a party
       or his legal representative from a final judgment, order or proceeding for
       the following reasons: (1) mistake, inadvertence, surprise or excusable
       neglect; (2) newly discovered evidence which by due diligence could not
       have been discovered in time to move for a new trial under Rule 59(B); (3)
       fraud (whether heretofore denominated intrinsic or extrinsic),
       misrepresentation or other misconduct of an adverse party; (4) the judgment
       has been satisfied, released or discharged, or a prior judgment upon which it
       is based has been reversed or otherwise vacated, or it is no longer equitable
       that the judgment should have prospective application; or (5) any other
       reason justifying relief from the judgment. The motion shall be made within
       a reasonable time, and for reasons (1), (2) and (3) not more than one year
       after the judgment, order or proceeding was entered or taken. A motion
       under this subdivision (B) does not affect the finality of a judgment or
       suspend its operation.

       {¶7} In Clinton II, this court decided that

       [T]he trial court did not err in granting summary judgment in favor of
       MetroHealth on Clinton’s mandamus action. Her requests were either not
       timely made, barred by res judicata, speculative, for confidential
       information, or unclear.

State ex rel. Clinton v. MetroHealth Sys., 8th Dist. Cuyahoga No. 100590,

2014-Ohio-4469, ¶ 55. In response to this decision and our denial for reconsideration,

Clinton filed a Civ.R. 60(B) motion for relief from judgment, and the trial court properly

denied it.   These issues have already been decided.    Clinton does not demonstrate that

she has a meritorious claim or defense.      This court in Clinton II, has already made a

decision on the same issues Clinton is now bringing before this court. Clinton does not

provide newly discovered evidence. Clinton merely restates the same issues she did in
Clinton II.

       {¶8} Under Ohio law,

       [A] valid, final judgment rendered upon the merits bars all subsequent
       actions based upon any claim arising out of the transaction of occurrence
       that was the subject matter of the previous action. Grava v. Parkman
       Township, 73 Ohio St.3d 379, 653 N.E.2d 226 (1995), syllabus.

State ex rel. Dept. of Edn. v. Ministerial Day Care, 8th Dist. Cuyahoga No. 103685,

2016-Ohio-8485, ¶ 14.    Clinton’s claims are barred by res judicata.

       Relying on federal law, the Ohio Supreme Court has identified four
       elements necessary to bar a claim under the doctrine of res judicata: “(1) a
       prior final, valid decision on the merits by a court of competent jurisdiction;
       (2) a second action involving the same parties, or their privies, as the first;
       (3) a second action raising claims that were or could have been litigated in
       the first action; and (4) a second action arising out of the transaction or
       occurrence that was the subject matter of the previous action.” Portage
       Cty. Bd. of Commrs. v. Akron, 109 Ohio St.3d 106, 123, 2006-Ohio-954,
       846 N.E.2d 478, citing Hapgood v. Warren, 127 F.3d 490, 493 (6th
       Cir.1997).

Id.

       {¶9} Because Clinton does not assert any new claims, and the trial court’s decision

was a result of our decision in Clinton II, we affirm the trial court’s decision to deny

Clinton’s motion for relief from judgment.

       {¶10} Clinton’s first assignment of error is overruled.

       {¶11} Clinton’s remaining assignments of error are barred by res judicata.

       {¶12} Judgment is affirmed.

       It is ordered that the appellee recover from appellant costs herein taxed.

       The court finds there were reasonable grounds for this appeal.
       It is ordered that a special mandate issue out of this court directing the common

pleas court to carry this judgment into execution.

       A certified copy of this entry shall constitute the mandate pursuant to Rule 27 of

the Rules of Appellate Procedure.



___________________________________________
ANITA LASTER MAYS, JUDGE

MARY J. BOYLE, P.J., and
FRANK D. CELEBREZZE, JR., J., CONCUR